tax_exempt_and_government_entities_division number release date date date department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number uil b - a l e r s a i l i o j o community e k a t t o e w t a o e w k o k d o h dear this is in response to your ruling_request dated date and amended on date requesting whether proposed changes to your grant program will cause it to lose its tax- exempt status under sec_501 or cause grants to individuals to be taxable_expenditures within the meaning of sec_4945 facts the trust is an irrevocable charitable_trust created on date by grantor that is recognized as exempt from federal_income_tax under sec_501 and classified as a private_foundation under sec_509 the trust is a charitable and educational trust established to provide financial assistance to interns residents and students at hospital preparing for the medical profession or seeking graduate work in their profession and to assist hospital personnel at hospital including but not limited to graduate nurses student nurses and paramedics to further their professional education the grantees are limited to employees of hospital the purpose of the trust is to assist as many deserving persons as possible and encourage them to assist themselves in securing needed funds in excess of the grant amount to complete selection of grant recipients will be based solely upon substantial objective their training standards that are completely unrelated to the employment of the recipients or to the employer's line_of_business such standards as but not limited to prior academic performance performance on tests designed to measure ability and aptitude for higher education recommendations from instructors or other individuals not related to the potential awardees financial need and conclusions drawn from personal interviews as to motivation and character may be utilized the trust instrument provides that the grantees shall be selected by the selection committee from among those individuals determined eligible by standards set by the selection committee the amounts of each grant are also determined by the selection committee and shall be applied to the payment of regular and customary charges for the specialized medical training undertaken by the grantee the trust instrument currently requires that the selection committee consist of at least five individuals consisting of the following persons the executive director of hospital the supervisor of nurses of hospital a practicing physician having a minimum of ten years of practice affiliated with hospital an attorney in general practice in county and a person of standing in the community as appointed by the other members of the selection committee the trust instrument requires a corporate bank as trustee at all times the trust instrument does not provide for a contingent class of beneficiaries should hospital cease to exist or materially change its operations administration or organization on date hospital was acquired by company a for-profit company pursuant to a plan of bankruptcy approved by the us bankruptcy court trustee instituted a moratorium on grants at that time due to concerns about tax implications arising from the acquisition by company trustee represents that it will judicially modify the terms of the trust from the terms in existence at the time of the form_1023 submission by trust when it first sought advance approval the trustee submitted a draft with the following proposed modifications which we assume the court will approve for purposes of this ruling_request the grants shall not be used as an inducement to recruit or retain employees of hospital pertinent to condition of rev_proc the selection committee shall consist of persons appointed by the trustee and shall include i an officer_or_employee of the trustee an attorney practicing in county and iii no fewer than three persons of standing in community pertinent to condition of rev_proc at no time shall any of the selection committee consist of current or formers officers directors or employees of hospital at no time shall any of the selection committee consist of any person who would be a disqualified_person as that term is defined in sec_4946 with respect to hospital or grantor pertinent to condition of rev_proc the grantees shall be selected according to objective standards unrelated to the grantee’s employment including but not limited to i being eligible for matriculation in the course of study for which the grantee is applying and meeting the admission requirements of the educational provider and ii the grantee receiving satisfactory grades in and completing the course of study pertinent to condition of rev_proc all employees at hospital will be eligible for the grants regardless of occupation pertinent to condition of rev_proc the grant shall not be terminated if a grantee is no longer employed by hospital pertinent to condition of rev_proc the grantees shall not be required to perform teaching research or other services for hospital pertinent to condition of rev_proc the grants will be applicable to education related to any occupation or profession and would not be limited to medical education pertinent to condition of rev_proc checks will be made to the employee directly and the trustee will require proof of payment to the educational_institution from the employee the trustee will investigate any and all cases of fraud or misrepresentation in courts of law in the event that the trust’s purposes become impossible or illegal to carry out it will terminate and its assets shall be distributed for one or more exempt purposes within the meaning of sec_501 rulings requested you have requested the following rulings whether the proposed changes to the trust’s grant program will cause trust to lose its tax-exempt status under sec_501 and whether grants to individuals subject_to the proposed changes to the trust's grant program will be taxable_expenditures within the meaning of sec_4945 law r c sec_117 states gross_income does not include any amount received as a qualified_scholarship by an individual who is a candidate_for_a_degree at an educational_organization described in sec_170 sec_501 provides exemption from taxation for various entities organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of any candidate for public_office sec_4945 provides the term taxable_expenditure includes any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 provides sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which would be subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or other similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in sec_501 if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose sec_1_501_c_3_-1 provides the term exempt_purpose or purposes means any purpose or purposes specified in sec_501 sec_53_4945-4 states that a request for advance approval of a foundation's grant procedures must fully describe the foundation's procedures for awarding grants and for ascertaining that such grants are used for the proper purposes and that such approval shall apply to a subsequent grant program as long as the procedures under which it is conducted do not differ materially from those described in the request to the commissioner the request must contain the following items i a statement describing the selection process that is sufficiently detailed for the commissioner to determine whether the grants are made on an objective and nondiscriminatory basis ii a description of the terms and conditions under which the foundation ordinarily makes such grants that is sufficient to enable the commissioner to determine whether the grants awarded under such procedures would meet the requirements of paragraph or of sec_4945 iii a detailed description of the private foundation's procedure for exercising supervision over grants as described in sec_53 c and iv a description of the foundation's procedures for review of grantee reports for investigation where diversion of grant funds from their proper purposes is indicated and for recovery_of diverted grant funds revrul_81_217 1981_36_irb_16 provides in part that where a private_foundation pays grants to an organization that is not a private_foundation to provide scholarships only to children of a particular employer the grants are grants to individuals under sec_4945 for which advance approval under sec_4945 is required and are employer-related' grants to which the guidelines of revproc_76_47 apply revproc_76_47 1976_2_cb_670 provides guidelines to be used in determining whether a grant made by a private_foundation under an employer-related grant program to an employee of the employer to which the program relates is a scholarship or fellowship_grant subject_to the provisions of sec_117 and therefore excludable as a taxable_expenditure under sec_4945 the procedure states that an employer-related program is a program that treats some or all of the employees of a particular employer as a group from which grantees of some or all of the foundation's educational grants will be selected limits the potential grantees for some or all of the foundation's grants to individuals who are employees of a particular employer or otherwise gives such individuals a preference or priority over others in being selected as grantees if a private foundation's program satisfies the seven conditions and the percentage_test the procedure further provides that if the private foundation's educational grants are not scholarships or fellowship grants subject_to the provisions of sec_117 or otherwise qualify under sec_4945 or they would be taxable_expenditures within the meaning of sec_4945 and might depending upon the circumstances lead to a loss of the private foundation's exempt status or a facts_and_circumstances_test as an alternative to the percentage_test the service will assume the grants awarded under the program to employees will be scholarships or fellowship grants subject_to the provisions of sec_117 if a private foundation's program does not satisfy one or more of the seven conditions in revproc_76_47 the service will not issue a ruling that the grants awarded are scholarships or fellowship grants under sec_117 one of those seven conditions is that the selection of grant recipients must be made by a committee consisting wholly of individuals totally independent and separate from the private_foundation its organizer and the employer concerned analysis sec_4945 provides that a grant by a private_foundation to an individual for travel study or other similar purpose by such individual is a taxable_expenditure by the private_foundation for purposes of the tax imposed by sec_4945 unless such grant satisfies the requirements of sec_4945 in addition to satisfying either sec_4945 or a private_foundation must show its grants are made on an objective and nondiscriminatory basis under procedures approved in advance by the secretary sec_4945 a request for advance approval of a foundation's grant procedures must fully describe the foundation's procedures for awarding grants and for ascertaining that such grants are used for the proper purposes and that such approval shall apply to a subsequent grant program as long as the procedures under which it is conducted do not differ materially from those described in the request to the commissioner sec_53_4945-4 trust is requesting advance approval of the grant program as modified as described below the terms of the trust modifications describe a selection process that is sufficiently detailed for the commissioner to determine whether the grants are made on an objective and nondiscriminatory basis and whether the grants awarded under such procedures would meet the requirements of paragraph or of sec_4945 in accordance with sec_53_4945-4 and ii the proposed modifications to trust’s terms require the grantee to be eligible for matriculation in the course of study for which the grant application is made meet admission complete the course of study and receive satisfactory grades trustee states that those grants for degree completion are conditioned on the grantee providing the selection committee a report card and certificate of completion trustee states the selection committee monitors the report cards and those not seeking degrees will be required to give the selection committee a certificate of completion or similar document based on the trust's proposed modifications these procedures meet the requirements of sec_53_4945-4 lastly trustee states that checks will be made to the employee directly and that trustee will require proof of payment to the educational_institution from the employee trustee further states it will investigate any and all cases of fraud or misrepresentation in courts of law based on the trust's representations these procedures meet the requirements of sec_53 d iv r c sec_4945 provides that a grant otherwise qualifying under sec_4945 will not be a it is demonstrated to the satisfaction of the secretary that the grant is a taxable_expenditure if scholarship or fellowship_grant that is subject_to the provisions of sec_117 revproc_76_47 1976_2_cb_670 provides guidelines to be used in determining whether a grant made by a private_foundation under an employer-related grant program to an employee of the employer to which the program relates is a scholarship or fellowship_grant subject_to the provisions of sec_117 and therefore excludable as a taxable_expenditure under sec_4945 revproc_76_47 1976_2_cb_670 provides that an employer-related program is a program that treats some or all of the employees of a particular employer as a group from which grantees of some or all of the foundation's educational grants will be selected limits the potential grantees for some or all of the foundation's grants to individuals who are employees of a particular employer or otherwise gives such individuals a preference or priority over others in being selected as grantees see also revrul_79_131 1979_1_cb_368 and revrul_81_217 1981_36_irb_16 the trust's grant program is employer-related because its grantees are limited to the employees of hospital therefore revproc_76_47 supra applies revproc_76_47 supra provides that if a private foundation's program satisfies i the seven conditions and ii the percentage_test or a facts_and_circumstances_test as an alternative to the percentage_test the service will assume the grants awarded under the program to employees will be scholarships or fellowship grants subject_to the provisions of sec_117 revproc_76_47 supra provides that if a private foundation's program does not satisfy one or more of the seven conditions the service will not issue a ruling that the grants awarded are scholarships or fellowship grants under sec_117 one of the seven conditions is that the selection of grant recipients must be made by a committee consisting wholly of individuals independent and separate from the private_foundation its organizer and the employer concerned the trust's proposed modifications satisfy this condition based on the foregoing and the representations that the trust modifications will be approved by a court of competent jurisdiction all seven conditions are met revproc_76_47 supra requires that the trust satisfy either a percentage_test or a facts_and_circumstances_test in addition to the seven conditions based on the information provided the trust meets the facts_and_circumstances_test trust was created and funded not by hospital but by a benefactor of hospital scholarships will be available to all employees of hospital and no longer limited to medical education the selection committee is independent of hospital and those facts trust typically trust makes grants to only about percent of the employees and circumstances together with the other representations and restrictions contained in the trust if modified as described above indicate that the primary purpose of the program is educate the recipients as individuals rather than to provide extra compensation or employment incentive to them rulings based on the foregoing subject_to the representations that the terms of the trust are judicially modified by a court of competent jurisdiction in materially similar form to the terms presented above the proposed changes to the trust’s grant program will not cause trust to lose its tax- exempt status under sec_501 and grants to individuals subject_to the proposed changes to the trust’s grant program will not be taxable_expenditures within the meaning of sec_4945 this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely theodore lieber manager exempt_organizations technical group enclosure notice
